FILED

UNITED sTATES DISTRICT CoURT DEC 3 1 2018

FOR THE DISTRICT OF C()LUMBIA
Clerk, U.S. District and
Bankruptcy Cou rts

ANTHONY BRAXTON, )
)

Plaintiff, )

v. ) Civil Action No. 18-2755 (UNA)

)

CRAIG ISCOE, )
)

Defendant. )

MEMORANDUM OPINION

 

Defendant Craig Iscoe, an Associate Judge of the Superior Court of the District of
Columbia, presides over the plaintiff’s case. According to the plaintiff, Judge lscoe has denied
his request to appoint new counsel to represent him, and for this and other reasons, the plaintiff
asks that Judge lscoe be removed from the case.

As a general rule, a federal district court lacks jurisdiction to review the decisions of
other courts. See United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (district courts
“generally lack[] appellate jurisdiction over other judicial bodies, and cannot exercise appellate
mandamus over other courts”) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C.1986).
Plaintiffs claim is barred by Younger v. Harris, 401 U.S. 37 (1971), and its progeny. The

sss

Younger doctrine, grounded in the vital consideration’ of the proper respect for the
fundamental role of States in our federal system,” Ohio Cz`vil Rights Comm'n v. Dayton Christian
Sch., Inc., 477 U.S. 619, 626, (1986) (quoting Younger, 401 U.S. at 44), cautions against the
exercise of jurisdiction by lower federal courts over proceedings in D.C. Superior Court and the
D.C. Court oprpeals. JMMCorp. v. D.C., 378 F.3d 1117, 1122 (D.C. Cir. 2004). “Younger

precludes federal adjudication where three criteria are met: (1) there are ongoing state

proceedings that are judicial in nature; (2) the state proceedings implicate important state

interests; and (3) the proceedings afford an adequate opportunity to raise the federal
claims.” Delaney v. Dist. ofColumbia, 659 F.Supp.2d 185, 194 (D.D.C. 2009) (citing Bridges v.

Kelly, 84 F.3d 470, 476 (D.C. Cir. 1996)).

Here, all three criteria are metz the Superior Court proceeding is undoubtedly judicial in
nature; the District of Columbia has an important “interest in ‘carrying out the important and
necessary task’ of enforcing its criminal laws,” New Orleans Pub. Serv., Inc. v. Council ofCity
ofNew Orleans, 491 U.S. 350, 365 (1989) (quoting Younger, 401 U.S. at 51-52); and Plaintiff
makes no allegation that he cannot raise his claims “before the state or local court in which he is
already a party,” Dz'st. Propertz'es Assocs. v. D.C., 743 F.2d 21, 28 (D.C. Cir. 1984). This
analysis is sufficient to demonstrate that Younger principles require dismissal of Plaintiff's

complaint and request to remove Judge lscoe from his case.

Because this Court lacks jurisdiction over this matter, the Court grants the plaintiff s
application to proceed informal pauperis and dismisses the complaint An Order is issued

separately.

DATE; (?,(31(1‘& /FA~/¢ O' /%"

rii~ted St?{es District Judge

